NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

JUANITA OROZCO,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D16-5556
                                 )
GOVERNMENT EMPLOYEES             )
INSURANCE COMPANY,               )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 12, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Nicholas A. Shannin, B.C.S., of Shannin
Law Firm, P.A., Orlando, for Appellant.

Michael C. Clarke and Danielle M. Lutyk,
of Kubicki Draper, P.A., Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SALARIO, and ATKINSON, JJ., Concur.